DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration in which the length of the first, second, and third cables is equal to a length of one of the load bars and a distance separating the corresponding fixed points (as recited in claim 12) must be shown or the feature(s) canceled from the claim(s). Figure 16 depicts the three cables (5, 5’, 5’’), but the length of at least cable 5 is greater than the length of the load bar and the vertical distance between the respective fixed points. Figure 16 is the only figure that clearly illustrates the configuration including three cables. Similarly, the configuration in which the pivot connection is used in combination with three crossed cables and two load bars (as recited in claim 24) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “motorized means” in claim 21, as it is accompanied by the limitations “the motorized means comprising a drive and steering wheel”, which is considered to be sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “each of the first, second, and third cables has a respective length substantially equal to a sum of i) a length of one of the first and second load bars and ii) a distance separating the corresponding fixed points of each of the first, second, and third cables, measured parallel to the direction of displacement of a load bar”. The length of all three cables being equal to the length of the load bar and the distance between their fixed points (specifically the first cable) is not sufficiently supported in the original disclosure. Figure 16 is the only drawing that clearly illustrates the embodiment including three cables, and the length of the first cable 5 is illustrated as being longer than the length required in claim 12. The specification dated 5/10/19 does not disclose a length of the cables with respect to the embodiment including three cables. Paragraphs [27] and [36] disclose a length of two cables substantially equal to the sum of the length of the load bar and of the distance separating the corresponding fixed points, but these paragraphs describe an embodiment including only two cables and do not disclose a third cable or a length thereof. Paragraph [55] discloses the embodiment including three cables, but there 
Claim 24 recites “at least one of the first and second push belts is linked to a respective one of the first and second load bars by a pivot connection of axis perpendicular to a plane of the at least one of the first and second push belts” in lines 2-5. The pivot connection is described in paragraphs [61] and [62] of the specification dated 5/10/19, but these paragraphs do not disclose the use of a crossed cable system that is required in claim 10 (upon which claim 24 depends). The pivot connection is also shown in Figures 19 and 20, but these figures show only one load bar and do not depict any crossed cables. It is unclear how the pivot connection can be used in combination with two load bars and the system of crossed cables, and the original disclosure does not sufficiently describe how this configuration can be achieved. 

Specification
The amendment filed 11/9/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as set forth above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 recites “a first end linked to the first load bar, and a second end linked to the second load bar” in lines 8-9. It is unclear what the “first end” and the “second end” are referring to (i.e. a first end of what?). Does this refer to first and second ends of the window blinding system, the guiding rails, or a different element?  
Claim 10 recites “the second of the two further fixed points” in lines 16-17 and “the second of the additional two fixed points” in lines 23-24. There is insufficient antecedent basis for the recitation “the second” in each of these limitations.
Claim 10 recites “wherein the system of crossed cables providing a translational guide the first load bar and the second load bar to the guiding rails, between a retracted position and an extended position” in lines 29-31. This limitation is generally unclear as to the required structure or configuration. Are the load bars positively required to be guided within the guiding rails, or is a different configuration required? A recommended correction is to instead recite “wherein the system of crossed cables provides a translational guide for the first load bar and the second load bar within the guiding rails, between a retracted position and an extended position” or a similar recitation.
Claim 12 recites “a load bar” in line 7. It is unclear if a new load bar is being introduced, or if one of the previously introduced “first load bar” and “second load bar” is intended to be referenced in this limitation. As best understood, the disclosure of the application does not provide support for a third load bar, so this limitation is presumed to be referring to one of the first or second load bars, but appropriate clarification is required.
Claim 19 recites “wherein the first push belt of the first operating device circulates within two parallel slides located on the first side of the window” and claim 20 recites “wherein the second push belt of the second operating device circulates within two parallel slides located on the second side of the window”. Claim 17 (upon which claims 19 and 20 depend) requires one of the first push belt or the second push belt, so it is unclear if claims 19 and 20 positively require the respective one of the first or second push belt, including the attachment of the push belt to the respective load bar. Alternatively, do claims 19 and 20 only require the positioning of the push belt within two parallel slides if that push belt is 
Claim 21 recites “the two parallel slides” in line 14 and “the two slides” in lines 18 and 19. Claim 22 similarly recites “the two slides” in line 2. However, claim 18 introduces two parallel slides on the first side of the window and two parallel slides on the second side of the window (two sets of two parallel slides), so it is unclear which two slides are being referred to in claims 21 and 22. A recommended correction is to recite “the two parallel slides of either the first side of the window or the second slide of the window”, or a similar recitation.
Claim 21 recites “the first and second ends of the respective load bar circulating within the two parallel slides” in lines 13-14. There is insufficient antecedent basis for the limitation “the first and second ends”. This limitation is also unclear, as claims 17 and 18 (upon which claim 21 depends) require that the two parallel slides be located on either the first side or the second side of the window. How can first and second ends of the load bar circulate within slides that are on the same side of the window? As best understood, the ends of the load bar are configured to be positioned on opposite sides of the window, so if the first end is positioned within the slides of the first side, then the second end of the load bar isn’t able to be positioned in the same slides. Does claim 21 positively require slides on both side?
Claim 24 recites “at least one of the first and second push belts is linked to a respective one of the first and second load bars by a pivot connection of axis perpendicular to a plane of the at least one of the first and second push belts”. This limitation is generally unclear as to what is required for the structure of the pivot connection. It is also unclear how the plane is defined by the first or second push belt when read in light of the specification. Is the plane defined by an outer surface of the push belt, or is the plane defined by the general movement path of the push belt?
Claims 11, 13-18, 22, 23, and 25 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 7,108,038) in view of Anderson (U.S. Patent No. 9,303,450).
Regarding claim 10, Welfonder discloses a window blind arrangement (1) mounted on a window (13), comprising:
a window blinding system [FIG. 1] that comprises two guiding rails (9, 11) positioned opposite each other on opposite first and second sides of the window (the first side is the side of the window on which guiding rail 9 is positioned and the second side is the side on which guiding rail 11 is positioned), a first load bar (5) extending between the two guiding rails, a second load bar (3) extending between the two guiding rails [FIG. 1], a first end linked to the first load bar, and a second end linked to the second load bar (as noted above, it is unclear what the first end and the second end are a part of; first and second ends of the blind material 7 are connected to the respective load bars, which reads on the limitation as best understood); and
a system of crossed cables (15, 17) comprising
a second cable (15) that extends between two further fixed points (23, 35), a first (23) of the two further fixed points being located on the first side of the window and the second (35) of the two further fixed points being located on the second side of the window such that the two further fixed points are located opposite to each other on a first diagonal of the window [FIG. 1], the second cable circulating in the first load bar and the second load bar (as shown in Figure 1, the cable 15 extends from the first fixed point 23, into the upper load bar 3, down through the opening 27, into the lower load bar 5, and down to the 
a third cable (17) that extends between an additional two fixed points (23’, 35’), a first (35’) of the additional two fixed points being located on the first side of the window and the second (23’) of the additional two fixed points being located on the second side of the window such that the additional two fixed points are located opposite to each other on a second diagonal of the window [FIG. 1], the third cable circulating in the first load bar or in the second load bar (Figure 1 also shows the cable 15 extending through both load bars 3, 5 between the respective fixed points),
wherein the system of crossed cables providing a translational guide the first load bar and the second load bar to the guiding rails, between a retracted position and an extended position (column 2, lines 50-64).
Welfonder does not disclose a first cable that extends between two fixed points on located on the first side of the window
Nonetheless, Anderson discloses a window blind arrangement including a first cable (202) that extends between two fixed points (208, 210) on a first side of a window [FIG. 5], the first cable circulating in a first load bar (218) and a second load bar (206).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of crossed cables of Welfonder to include the first cable taught by Anderson, in order to provide additional guiding for the load bars, so as to ensure that the load bars move smoothly through the guiding rails and maintain a parallel orientation. It is also noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 11, Welfonder discloses that each of the second and third cables pass within one or plural of the first and second load bars which can slide on the cables (column 2, lines 50-64), but does not disclose a first cable.
Nonetheless, Anderson discloses a first cable (202) that passes within one or plural of first and second load bars (218, 206) [FIG. 5]. As described with respect to claim 10 above, it would have been obvious to have modified the crossed cable system of Welfonder to include the first cable of Anderson, in order to improve the guidance provided by the cable system.
Regarding claims 13 and 14, Welfonder discloses the first and second load bars, but does not disclose a first cable.
Nonetheless, Anderson discloses a first cable (202) that circulates in two-thirds of a length of the first load bar (218) and two-thirds of a length of the second load bar (206; Figure 5 depicts the cable 202 extending at least two-thirds of the length of the load bars between the respective bearings 214/216 or 222/224). It is also noted that the circulation of the first cable through two-thirds of a length of the second load bar also inherently includes one-third of the length of the second load bar (as required by claim 14), in view of the open-ended nature of the claim. As described with respect to claim 10 above, it would have been obvious to have modified the crossed cable system of Welfonder to include the first cable of Anderson, in order to improve the guidance provided by the cable system.
Regarding claim 15, Welfonder discloses that between the first load bar and the second load bar, the second cable is perpendicular to the first and second load bars [FIG. 1] (between openings 27 and 27’ the second cable 15 is perpendicular to the load bars), but does not disclose a first cable.
Nonetheless, Anderson discloses a first cable (202) that is perpendicular to the first and second load bars (218, 206) between said load bars [FIG. 5]. As described with respect to claim 10 above, it would have been obvious to have modified the crossed cable system of Welfonder to include the first cable of Anderson, in order to improve the guidance provided by the cable system.
Regarding claim 16, Welfonder discloses that the third cable (17) circulates within the second load bar (3) [FIG. 1].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 7,108,038) in view of Anderson (U.S. Patent No. 9,303,450), as applied to claim 10 above, and further in view of Sanz (U.S. Patent Application Publication No. 2003/0085001).
Regarding claim 12, Welfonder, as modified above, discloses first, second, and third cables, but does not explicitly disclose that they each have a length equal to a sum of the length of one of the load bars and a distance between the respective fixed points.
Nonetheless, Sanz discloses a system of crossed cables including first, second, and third cables (48, 54, 50) each having a respective length substantially equal to a sum of a length of one of a first and second load bar (26, 28) and a distance separating corresponding fixed points of each of the first, second, and third cables, measured parallel to the direction of displacement of a load bar [FIG. 3B].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cables of Welfonder, as modified above, to have the length taught by Sanz, in order to allow the cables to be interchangeably installed in any of the positions, so as to facilitate production and assembly of the blind system. It is also noted that modifying the length of the cables constitutes a repositioning of the respective anchor points within the load bars, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 17-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 7,108,038) in view of Anderson (U.S. Patent No. 9,303,450), as applied to claim 10 above, and further in view of Clenet (U.S. Patent No. 4,923,244).
Regarding claims 17-20 and 22, Welfonder, as modified above, discloses the first and second load bars and first and second sides of the window, but does not disclose an operating device.
Nonetheless, Clenet discloses a window blind arrangement comprising an operating device (54, 58, 56, 48) [FIGS. 1-7] comprising a push belt (48) connected to a load bar (distal end member 34 of the shade 32), wherein the push belt of the operating device circulates within two parallel slides (66, 68) located on a side of a window [FIG. 5], wherein the two slides are delimited by a same medial wall [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blind system of Welfonder to have the operating device of Clenet provided in either the first or second side of the window and attached to either the first or second load bar of Welfonder, in order to provide motorized means for operating the blind to allow for easier operation or remote actuation of the blind. It is noted that claims 17-20 do not require two operating devices, and it would have been obvious to have provided the operating device of Clenet on either of the two sides. With respect to claims 17-19, it would have been obvious to have provided the operating device and slides on the first side, and with respect to claims 17, and 20, it would have been obvious to have provided the operating device and slides on the second side.
Regarding claim 21, Welfonder, as modified above, discloses the load bars, but does not disclose an operating device.
Nonetheless, Clenet discloses an operating device comprising a push belt (48) which is a flexible push belt comprising a first end (end of the push belt positioned in slide 68) linked to a load bar and to a second end (end of the push belt positioned in slide 66), the flexible push belt being adapted to transmit a pushing force to the load bar (column 6, lines 32-48), motorized means (56) for driving the flexible push belt, adapted to translationally move the flexible push belt between a proximal position [FIG. 7] corresponding to the retracted position of a respective load bar and a distal position [FIGS. 1, 3] corresponding to the extended position of the respective load bar; the first and second ends of the respective load bar circulating within the two parallel slides (as noted in the above rejection under 35 U.S.C. 112(b), it is unclear how the ends of the load bar can be positioned in the same side; as best understood, the positioning of the load bar within slides on opposite sides of the system reads on this limitation), superimposed to each other or facing each other [FIG. 4], and the motorized means comprising a drive and steering wheel (54) around which the flexible push belt is partially wound so that a portion of the flexible push belt is located in a first slide of the two slides and another portion is located in a second slide of the two slides [FIG. 7].
As described with respect to claim 18 above, it would have been obvious to have modified the blind system of Welfonder, as modified above, to include the operating device taught by Clenet, in order to facilitate operation or provide remote actuation.
Regarding claim 25, Welfonder, as modified above, discloses that the first and second load bars are configured to allow manual operation (the structure of the load bars 3, 5, is such that they are inherently capable of manual operation), but does not disclose a push belt.
Nonetheless, Clenet discloses a push belt reversibly linked to a respective load bar (the connection between the push belt and the load bar is inherently reversible by separating the drive projections 60 from the apertures 52 on the load bar). As described with respect to claim 17 above, it would have been obvious to have modified the blind system of Welfonder, as modified above, to include the operating device taught by Clenet, in order to facilitate operation or provide remote actuation.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 7,108,038) in view of Anderson (U.S. Patent No. 9,303,450) and Clenet (U.S. Patent No. 4,923,244), as applied to claim 17 above, and further in view of Bratschi (U.S. Patent No. 4,102,381).
Regarding claim 23, Welfonder, as modified above discloses the push belts, but does not explicitly disclose that it is made of polypropylene.
Nonetheless, Bratschi discloses a push belt (15) made of polypropylene (column 2, lines 42-53).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the push belt of Welfonder, as modified above, to be formed from polypropylene, as taught by Bratschi, in order to provide a lightweight and durable composition for the push belt. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 7,108,038) in view of Anderson (U.S. Patent No. 9,303,450) and Clenet (U.S. Patent No. 4,923,244), as applied to claim 17 above, and further in view of Ojima (U.S. Patent Application Publication No. 2012/0193044).
Regarding claim 24, Welfonder, as modified above, discloses that at least one of the first and second push belts is linked to a respective one of the first and second load bars, but does not disclose a pivot connection.
Nonetheless, Ojima discloses a window blind arrangement comprising a drive element (64, 68) linked to a load bar (70) by a pivot connection (P2) of axis perpendicular to a plane of the drive element [FIGS. 5-7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blind system of Welfonder, as modified above, to include the pivot connection taught by Ojima, in order to provide coverage of an irregularly shaped window by enabling a tilting movement of the load bar.

Response to Arguments
Applicant’s arguments, filed 11/9/21, with respect to the rejection(s) of claim(s) 10-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references (Welfonder, Anderson, Sanz, Bratschi, and Ojima), and in view of the introduction of new claims 21-25.
Applicant’s arguments directed to the disclosure of Clenet have been considered but are not found persuasive, as Clenet is not relied upon in the rejection to disclose the system of crossed cables in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634